GRAND PEAK CAPITAL CORP. (formerly Black Mountain Capital Corporation) Consolidated Financial Statements (Stated in U.S. Dollars) December 31, 2007 NOTICE TO SHAREHOLDERS Under National Instrument 51-102, Part 4, subsection 4.3 (3)(a), if an auditor has not performed a review of the interim financial statements, they must be accompanied by a notice indicating that the financial statements have not be reviewed by an auditor. The accompanying unaudited interim consolidated financial statements of Grand Peak Capital Corp. (the "Company") have been prepared by and are the responsibility of the Company's management. The Company's independent auditor has not performed a review of these financial statements in accordance with the standards established by the Canadian Institute of Chartered Accountants for a review of interim financial statements by an entity's auditor. See accompanying notes to the financial statements GRAND PEAK CAPITAL CORP. (formerly Black Mountain Capital Corporation) Notes to the Consolidated Financial Statements December 31, 2007 and 2006 (Stated in U.S. Dollars) – Page 1 1.NATURE AND CONTINUANCE OF OPERATIONS The Company was incorporated on December 28, 2001 in the Yukon Territory, Canada and is listed on the TSX Venture exchange. The Company changed its name to Grand Peak Capital Corp. on November 15, 2007. The Company changed its year end from December 31 to September 30 in 2007. These consolidated financial statements have been prepared assuming the Company will continue on a going-concern basis.The Company has an accumulated operating deficit of $4.0 million at December 31, 2007 (2006 - $3.9 million).
